On the 25th day of November, 1919, defendant in error recovered a judgment in the district court of Grady county, Okla., against the plaintiffs in error for the sum of $325, with interest and costs.
Plaintiffs in error perfected their appeal from said judgment to this court and on the 3rd day of October, 1921, supersedeas bond in the sum of $1,000, signed by Ed F. Johns and Bettie F. Johns as sureties, was filed in this court and duly approved on the 3rd day of October, 1921. Judgment of the trial court was in all things affirmed by this court on the 5th day of June, 1923. Defendant in error now asks for judgment against said sureties, which is allowed.
Judgment is therefore entered in this court against said Ed F. Johns and Bettie F. Johns, sureties on said supersedeas bond, in the sum of $325, with interest thereon at the rate of six per cent. per annum from the 25th day of November, 1919, and for costs, for which execution may issue.
By the Court: It is so ordered.